Exhibit 23 C ONSENT OF I NDEPENDENT R EGISTERED P UBLIC A CCOUNTING F IRM The Board of Directors Washington Banking Company We consent to the incorporation by reference in the registration statement (Form S-8 No. 333-129647, No. 333-57431, and No. 333-72436) pertaining to the Whidbey Island Bank 401(k) Plan of our report dated June 29, 2009, with respect to the financial statements and schedules of the Whidbey Island Bank 401(k) Plan included in this Annual Report (Form 11-K) for the fiscal year ended December 31, 2008. /s/ Moss Adams LLP Everett, Washington June 29, 2009
